Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 11, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157940(169)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 157940
  v                                                                 COA: 329229
                                                                    Ingham CC: 14-001380-FH
  JOHN CORYELL KELSEY, II,
             Defendant-Appellant.
  ____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limitation for his reply is GRANTED. The 13-page reply submitted on October 9, 2018,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 11, 2018

                                                                               Clerk